Case: 18-40324      Document: 00514676518         Page: 1    Date Filed: 10/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-40324                          October 10, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALBERTO JAIR PROA-DOMINGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:17-CR-609-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Alberto Jair Proa-Dominguez appeals his guilty plea convictions and
sentences for: (1) conspiracy to possess with intent to distribute 50 grams or
more of methamphetamine or 500 grams or more of a mixture or substance
containing methamphetamine, in violation of 21 U.S.C. § 846 and 21 U.S.C.
§ 841(a)(1), (b)(1)(A); and (2) possession with intent to distribute 50 grams or
more of methamphetamine or 500 grams or more of a mixture or substance


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40324    Document: 00514676518     Page: 2   Date Filed: 10/10/2018


                                 No. 18-40324

containing methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A).
Proa-Dominguez argues that the factual basis for his guilty plea was
inadequate because it did not establish that he knew the type and quantity of
the controlled substance involved in his offenses.
      However, Proa-Dominguez has filed an unopposed motion for summary
disposition correctly conceding that this issue is foreclosed by United States v.
Betancourt, 586 F.3d 303 (5th Cir. 2009), and explaining that he has raised the
issue only to preserve it for possible further review. Accordingly, because
summary disposition is appropriate, see Groendyke Transport, Inc. v. Davis,
406 F.2d 1158, 1162 (5th Cir. 1969), Proa-Dominguez’s motion is GRANTED.
The district court’s judgment is AFFIRMED.




                                       2